Case 2:19-cv-07818-CBM-RAO Document 74 Filed 05/21/21 Page 1 of 1 Page ID #:1051



   1
   2
   3
   4
   5
   6
   7
   8                            UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11    NINTENDO OF AMERICA INC., a                    Case No. 2:19-CV-07818-CBM-RAOx
        Washington corporation
  12                                                       ORDER RE STIPULATION TO
                              Plaintiff,                   CONTINUE PRE-TRIAL
  13                                                       CONFERENCE AND TRIAL DATE
                 v.                                        [73]
  14
        MATTHEW STORMAN, an                                The Honorable Consuelo B. Marshall
  15    individual, JOHN DOES 1-10,
        individuals and/or corporations,
  16
                              Defendants.
  17
  18            Pursuant to stipulation of the parties and good cause appearing therefore, IT
  19   IS ORDERED THAT: The Pre-Trial Conference is continued from June 29, 2021
  20   to September 28, 2021 at 2:30 p.m. and the Jury Trial Date is continued from
  21   August 17, 2021 to November 16, 2021 at 10:00 a.m.
  22
  23            IT IS SO ORDERED.
  24
       DATED: MAY 21, 2021
  25
                                           By:
  26                                             HON. CONSUELO B. MARSHALL
                                                 UNITED STATES DISTRICT JUDGE
  27
  28
                                                     -1-


       152560930.1
